DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites " the first brake actuator being biased away from the series of rotors and stators by at least one spring”, “a second brake actuator including at least one spring” and “the at least one spring”.  It is not clear from the claim language which of the “at least one spring” is “the at least one spring”.  Claim 32 recites similar.
Claim 25 recites “a plurality of springs”.  It is not clear if these include the “at least one spring” of claim 21, or are different springs.  Claims 26, 37 and 38 recite similar.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24-27, 30-34, and 36-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnell (US#7909147).
Schnell disclose all the limitations of the instant claim including; a cage portion 13/32; a series of rotors 91 and stators 92  positioned in the cage portion and including a plurality of rotors 91 configured to be operatively coupled to the shaft 41and configured to rotate with the shaft relative to the frame, and a plurality of stators 92 configured to be operatively coupled to the frame and configured to be fixed against rotation relative to the frame; a cap portion 12 configured for mounting with the cage portion; first 74/75 and second 84 brake actuators mounted between the cage portion 13/32 and cap portion  12 and movable with respect to the cage portion for engaging the series of rotors and stators for braking; the first brake actuator 74/75 being biased away from the series of rotors and stators by at least one spring, the first brake actuator configured for being actuated by directing pressurized fluid in the cap portion behind the first brake actuator against the bias of the at least one spring 115 to drive the actuator toward the series of rotors and stators to create compression of the rotors and stators to thereby create braking force (col. 9, lines 1-31); a second brake actuator (22/29/83/84 or 22/29/83/84/93) including at least one spring 84 for biasing the second actuator for compression of the of rotors and stators for creating braking force, the second brake actuator configured for being deactuated by directing pressurized fluid against the second brake actuator such that pressurization causes the second brake actuator to overcome the bias of the at least one spring to prevent the compression of the rotors and stators to remove braking force.  Col. 8, lines 21-46.
Regarding claims 22 and 34, a load distribution plate 97 is positioned between the series of rotors and stators and each of the first and second brake actuators and configured for directing braking forces from the first and second brake actuators on the rotors and stators.
Regarding claims 24 and 36, the first brake actuator 74 is configured to move away from the cap portion 12 when actuated, the first brake actuator being actuated by directing pressurized fluid between the first brake actuator and the cap portion.
Regarding claims 25 and 37, the first brake actuator 74 is biased away from the series of rotors and stators by a plurality of springs 115.
Regarding claims 26 and 38, the second brake actuator includes a plurality of springs 84 for biasing the second actuator for compression of the series of rotors and stators.
Regarding claims 27 and 39, the plurality of springs 84 biasing the second actuator are at least partially seated in the cap portion 12.  Note recesses 83
Regarding claims 30 and 40, the cage portion 13/32 configured to be mounted to the frame and fixed against rotation relative thereto, wherein each of the plurality of stators 92 includes at least one of a notch 96 or a ridge and the cage portion includes at least one of the other of a notch or a ridge 32 for engaging the at least one notch or ridge of the stators for fixing the plurality of stators against rotation relative to the frame.
Regarding claim 31, the pluralities of rotors and stators are configured to be free from oil flow.  Note col. 4, line 28 suggests coolant and/or lubricant. The coolant option would appear to be “free from oil flow”.
Regarding claim 32, Schell further teaches a piece of equipment (col. 2, line 63) having a frame (col. 3, line 14) and a shaft 41.
Regarding claim 33, the shaft 41 can reasonably be considered either an axle or a spindle.

Claim(s) 21-22, 24-27, 30, 32-34, 36 and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoon (US#8662277).
Schoon discloses all the limitations of the instant claim including; a cage portion 109; a series of rotors 112 and stators 111 positioned in the cage portion and including a plurality of rotors 112 configured to be operatively coupled to the shaft 101 or 103 and configured to rotate with the shaft relative to the frame, and a plurality of stators 111 configured to be operatively coupled to the frame and configured to be fixed against rotation relative to the frame; a cap portion 118 configured for mounting with the cage portion 109; first 115 and second 113 brake actuators mounted between the cage portion 109 and cap portion 118 and movable with respect to the cage portion for engaging the series of rotors and stators for braking; the first brake actuator 115 being biased away from the series of rotors and stators by at least one spring  116, the first brake actuator configured for being actuated by directing pressurized fluid in the cap portion behind the first brake actuator against the bias of the at least one spring 116 to drive the actuator toward the series of rotors and stators to create compression of the rotors and stators to thereby create braking force; a second brake actuator 113 including at least one spring 114 for biasing the second actuator for compression of the of rotors and stators for creating braking force (col. 11, lines 52-64), the second brake actuator configured for being deactuated by directing pressurized fluid against the second brake actuator such that pressurization causes the second brake actuator to overcome the bias of the at least one spring to prevent the compression of the rotors and stators to remove braking force.  Col. 12, lines 45-48.
Regarding claims 22 and 34, a load distribution plate (left most stator 111)  is positioned between the series of rotors and stators and each of the first and second brake actuators and configured for directing braking forces from the first and second brake actuators on the rotors and stators.
Regarding claims 24 and 36, the first brake actuator 115 is configured to move away from the cap portion 118 when actuated, the first brake actuator being actuated by directing pressurized fluid between the first brake actuator and the cap portion.
Regarding claims 26 and 38, the second brake actuator includes a plurality of springs 114 (col. 12, line 45) for biasing the second actuator for compression of the series of rotors and stators.
Regarding claims 27 and 39, the plurality of springs 114 biasing the second actuator are at least partially seated in the cap portion 118.  Note recesses 114C.
Regarding claim 28, note hub 102 configured to be mounted to the shaft 101 or 103 for rotation therewith, wherein the plurality of rotors are configured to be operatively coupled to the shaft via the hub.
Regarding claim 29, each of the plurality of rotors includes at least one of a key 213-214 or a keyway 215 and the hub includes at least one of the other of a key or a keyway (corresponding surfaces of coupling 102, Col. 19. Lines 35-41) for engaging the at least one key or keyway of the rotors for causing the plurality of rotors to rotate with the hub and the shaft.
Regarding claims 30 and 40, the cage portion 109 is configured to be mounted to the frame (via 151) and fixed against rotation relative thereto, wherein each of the plurality of stators 111 includes at least one of a notch or a ridge 216 and the cage portion includes at least one of the other of a notch 119a or a ridge for engaging the at least one notch or ridge of the stators for fixing the plurality of stators against rotation relative to the frame.
Regarding claim 32, Schoon further teaches a piece of equipment (off-highway machine col. 1, lines 6-9) having a frame (col. 18, lines 39-40) and a shaft 101 and/or 103.
Regarding claim 33, the shaft 101 can reasonably be considered either an axle or a spindle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnell (US#7909147) in view of La Forest et al (US# 2016/0102023) or Charles et al (US# 2018/0252284).
Schnell further discloses monolithic rotors/stators (figure 2) but lack the specific disclosure of the rotors and stators being comprised of carbon fiber-reinforced carbon matter. Each of La Forest et al and Charles et al teach carbon-carbon braking discs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize carbon-carbon, as taught by La Forest et al or Charles et al, in the device of Schnell to provide performance and durability in high load and/or high temperature environments.


Claims 23 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoon (US#8662277) in view of La Forest et al (US# 2016/0102023) or Charles et al (US# 2018/0252284).
Schoon lack the specific disclosure of the rotors and stators being formed as a monolithic piece comprised of carbon fiber-reinforced carbon matter. Each of La Forest et al and Charles et al teach carbon-carbon braking discs which form a monolithic piece. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize carbon-carbon, as taught by La Forest et al or Charles et al, in the device of Schoon to provide performance and durability in high load and/or high temperature environments.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10851859. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious combinations of the patent claims.  For instance, claims 21 and 23 correspond to patent claim 7 with the addition of a cap portion.  Claims 32 and 35 correspond to patent claim 12 with the additional of a cap portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cap portion to ensure the actuators are properly retained.  The depending claims appear to correspond to depending claims of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK